Case 2:16-cr-20222-AJT-RSW ECF No. 374-1, PageID.2118 Filed 03/30/20 Page 1 of 6




~fair nf ~nrilf @arnlina
                                        ROY COOPER
                                              GOVERNOR


                                               MARCH 10, 2020

                                      EXECUTIVE ORDER NO. 116

    DECLARA TION OF A STAT E OF EMERGENC Y TO COORDI NATE RESPO NSE
      AND PROTECTIV E ACTION S TO PREV ENT THE SPREAD OF COVID-19

         WHEREAS , COVID- I 9 is a res piratory d isease that ca n res ult in se rious illness or death by
 the SA RS-CoV -2 viru s, w hich is a new stra in of coro nav iru s prev ious ly un ident ified in hum ans an d
 w hich ca n sprea d from pe rson to person; and

          WHEREAS , the World Hea lth Or ga niza tion dec lared CO V ID- I 9 a Public Hea lth Emerge ncy
 of Inte rnational Conce rn on Jan ua ry 30, 2020; a nd

         WHEREAS , the Ce nte rs for Disease Co ntro l and Preve ntion ("C DC") has wa rned of the high
 public health thr eat pose d by COVID-1 9 g loba lly and in the United Sta tes an d has dee med it necessary
 to pro hibit or res trict tra ve l to areas des ignat ed by the C DC; and

          WHEREA S, on Janu ary 3 I, 2020 , the United States Depa rtm en t of Hea lth and Hu man
 Serv ices Sec retary dec la red a publi c hea lth eme rge ncy in the Unite d States for C OVID -1 9 under
 Section 3 19 of the Public Hea lth Se rvice Act; and

         WHEREAS , the No rth Ca ro lina Depa rtm ent of Hea lth and Hum an Se rvices ("NCD HHS")
 co nfinn ed multipl e cases of CO VI D- I 9 in No rth Caro lina as of Ma rch I 0, 20 20 ; and

          WHEREAS , N C DHH S has orga nized a Publi c Hea lth Inc ident Man age ment Tea m to manage
 the pu blic hea lth imp acts ofC OVID-1 9 in this state; and

         WHEREAS , hea lth insurance co mp anies have beg un to wa ive the cos ts fo r COV ID- 19 tes tin g
 and are enco ura ge d to co ntinue to ensure ease o f access to hea lth ca re fo r diagnost ics and trea tm ent
 w ithout rega rd to the issue o f cos t or a patie nt's abilit y to pay; and

         WHEREAS , first res ponders and healt h care profess iona ls rema in integ ra l to ensurin g the state
 is bes t situate d to res pond to and miti gate the threa t pose d by CO VI D-1 9 and such fi rst res ponde rs and
 health car e profess iona ls should have the ava ila bility of a ll necessa ry perso na l protec tive equi pment
 and co ntinu e to fo llow a ll necessary res ponse protoco ls; and

          WHEREAS , N .C. Ge n. Sta t. §§ I 66A - I 9. I O and I 66A - I 9.20 a uthorize the und ers igned to
 dec lare a state of emerge ncy and ex erc ise the powe rs and duti es set fo rth th ere in to dir ect and a id in
 res ponse to, recove ry from , a nd miti gat ion agai nst emerge ncies; and

         WHERE AS, pur s uant to N.C . Ge n. Stat. § I 66A - I 9.30( b)(3), the unders igned, w ith the
 concurrence of the Co uncil of State, may reg ulate and co ntro l the flow of ve hicular traffic and the
 co ngrega tion of perso ns in publi c places or buildings; and

         WHEREA S, pur suant to N.C . Ge n. Stat. § I 66A -l 9.30( b)(4), th e unders igned, w ith the
 co ncurre nce of the Co unc il of State, may wa ive a prov ision of a ny regu lation or ord inance of a state
 age ncy which res tric ts the imm edia te re lief of hum an suffe ring; and
Case 2:16-cr-20222-AJT-RSW ECF No. 374-1, PageID.2119 Filed 03/30/20 Page 2 of 6



         WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(b)(5), the undersigned, with the
 concurrence of the Council of State, may perform and exercise other such functions, powers -andduties
 as are necessary to promote and secure the safety and protection of the civilian population; and

          WHEREAS, pursuant to N .C. Gen. Stat. § l 66A- l 9 .10(b )(7), the undersigned has authority to
 requisition state property and state resources to utilize state services, equipment, supplies and facilities
 in response to a state of emergency; and

         WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.70, the undersigned may declare that the
 health, safety, or economic well-being of persons or property requires that the maximum hours of
 service for drivers prescribed by N.C. Gen. Stat. § 20-381 and similar rules should be waived for
 essentials, as defined in N.C. Gen. Stat. § l 66A-l 9.70(f)(3), for assisting in the restoration of utility
 services; and

          WHEREAS, pursuant to N.C. Gen. Stat.§ 166A-l 9.70(g), upon the recommendation of the
 North Carolina Commissioner of Agriculture and the existence of an imminent threat of severe
 economic loss of livestock, poultry or crops ready to be harvested, the Governor shall direct the
 North Carolina Department of Public Safety ('"DPS") to temporarily suspend weighing vehicles used
 to transport livestock, poultry or crops to include timber ready to be harvested; and

         WHEREAS, 49 C.F.R. § 390.23 allows the governor of a state to suspend the rules and
 regulations under 49 C.F .R. §§ 390-399 for up to thirty (30) days if the governor determines that an
 emergency condition exists; and

          WHEREAS, the undersigned, in consultation with the Secretary ofNCDHHS, has determined
 it is necessary and appropriate to act to ensure that COVID-19 remains controlled and that residents
 and visitors in North Carolina remain safe and secure; and

         WHEREAS, the undersigned has sought and obtained concurrence from the Council of State
 consistent with the Governor's emergency powers authority in N.C. Gen. Stat. § 166A-19.30.

          NOW, THEREFORE, by the authority vested in me as Governor by the Constitution and the
 laws of the State of North Carolina, IT IS ORDERED:

         Section 1. State of Emergency

       I hereby declare a State of Emergency, as defined in N.C. Gen. Stat. §§ l 66A-l 9.3(6) and
 166A-19.3(19) for the State of North Carolina based on the public health emergency posed by
 COVID-19.

         The emergency area, as defined in N.C. Gen. Stat.§§ 166A-19.3(7) and 166A-l 9.20(b) is the
 State ofNorth Carolina (the "Emergency Area").

         Section 2. Application

       All state and local government ent1t1es and agencies are ordered to cooperate in the
 implementation of the provisions of this declaration and the provisions of the North Carolina
 Emergency Operations Plan (the "'Plan").

         Section 3. Delegation of Authority

         I delegate to Erik A. Hooks, the Secretary of the North Carolina Department of Public Safety
 ("DPS"), or his designee, the power and authority granted to and required of me by Article I A of
 Chapter 166A of the North Carolina General Statutes for the purpose of implementing the Plan and
 deploying the State Emergency Response Team to take the appropriate actions necessary to promote
 and secure the safety and protection of the populace in North Carolina.

         Secretary Hooks, or his designee, shall implement the Plan in coordination with the Secretary
 of the Department of Health and Human Services, Dr. Mandy Cohen, and the State Health Director,
 Dr. Elizabeth Tilson.

         Section 4. Exercise of Powers

         Further, Secretary Hooks, as Chief Coordinating Officer for the State of North Carolina, shall
 exercise the powers prescribed in N.C. Gen. Stat. §§ 1438-602 and 166A-19.1 l.
Case 2:16-cr-20222-AJT-RSW ECF No. 374-1, PageID.2120 Filed 03/30/20 Page 3 of 6




            Section 5. Maximum Hours of Service

          In order to ensure adequacy and location of supplies and resources to respond to COVID-19,
 DPS, in conjunction with the North Carolina Department of Transportation (""DOT''), shall waive the
 maximum hours of service for drivers prescribed by DPS pursuant to N.C. Gen. Stat. § 20-381, if the
 driver is transporting medical supplies and other equipment in support of the Plan or other efforts to
 address the public health threat posed by COVID-19, through the duration of the State of Emergency
 or until further notice.

            Section 6. Height and Weight Restrictions

          DPS, in conjunction with DOT, shall waive certain size and weight restrictions and penalties
 arising under N.C. Gen. Stat. §§ 20-116, 20-118, and 20-119, certain registration requirements and
 penalties arising under N.C. Gen. Stat. §§ 105-449.45, I 05-449.4 7, and I 05-449.49 for vehicles
 throughout the Emergency Area involved in transporting medical supplies and other equipment in
 support of the Plan or other efforts to address the public health threat posed by COVID-19.
 Furthermore, pursuant to N.C. Gen. Stat.§ 20-118.1, DPS shall temporarily suspend weighing vehicles
 throughout the Emergency Area used to transport medical supplies and other equipment in support of
 the Plan or other efforts to address the public health threat posed by COVID-19. Furthermore, pursuant
 to N.C. Gen. Stat. § 20-118.1, DPS shall temporarily suspend weighing vehicles used to transport
 livestock, poultry, or crops to include timber ready to be harvested and feed to livestock and poultry in
 the Emergency Area.


            Section 7. Unwaived Size and Weight Restrictions

       I.      Notwithstanding the waivers set forth above in Section 6, size and weight restrictions and
               penalties have not been waived under the following conditions:

               a. When the vehicle weight exceeds the maximum gross weight criteria established by
                  the manufacturer (GVWR) or 90,000 pounds gross weight, whichever is less.
               b. When the tandem axle weight exceeds 42,000 pounds and the single axle weight
                  exceeds 22,000 pounds.
               c. When a vehicle and vehicle combination exceed twelve ( 12) feet in width and the total
                  overall vehicle combination's length exceeds seventy-five (75) feet from bumper to
                  bumper.
               d. Vehicles and vehicle combinations subject to exemptions or permits by authority of
                  this Executive Order shall not be exempt from the requirement of having (i) a yellow
                  banner on the front and rear that is seven (7) feet long and eighteen ( 18) inches wide
                  and bears the legend ··Oversized Load'' in ten ( I 0) inch black letters, 1.5 inches wide
                  and (ii) red flags measuring eighteen ( 18) inches square on all sides at the widest point
                  of the load. When operating between sunset and sunrise, a certified escort shall be
                  required for loads exceeding eight (8) feet 6 inches in width.

      11.      Vehicles subject to this Executive Order shall adhere to the following conditions:

               a. The size and weight exemption for vehicles will be allowed on all DOT designated
                  routes, except those routes designated as light traffic roads under N.C. Gen. Stat. § 20-
                  1 I 8. This Order shall not be in effect on bridges posted pursuant to N.C. Gen. Stat. §
                  136-72.
               b. The waiver of regulations under Title 49 of the Code of Federal Regulations ("'Federal
                  Motor Carrier Safety Regulations") does not apply to the Commercial Drivers' License
                  and Insurance Requirements. This waiver shall be in effect for thirty (30) days or the
                  duration of the emergency, whichever is less.
               c. Upon request by law enforcement officers, exempted vehicles must produce
                  documentation sufficient to establish that their loads are limited to medical supplies
                  and other equipment to be used in support of the Plan or other efforts to address the
                  public health threat posed by COVID-19.

     Ill.      The North Carolina State Highway Patrol shall enforce the conditions set forth in Sections
               5 through 8 of this Executive Order in a manner that does not endanger North Carolina
               motorists.
Case 2:16-cr-20222-AJT-RSW ECF No. 374-1, PageID.2121 Filed 03/30/20 Page 4 of 6




         Section 8. Additional Transportation Waivers

         Vehicles subject to this Executive Order shall be exempt from the following registration
 requirements:

         a. The requirement to obtain a temporary trip permit and pay the associated $50.00 fee listed
            in N.C. Gen. Stat.§ I 05-449.49.
         b. The requirement of filing a quarterly fuel tax return as the exemption in N.C. Gen. Stat.§
            105-449 .45(b )(I) applies.
         c. The registration requirements under N.C. Gen. Stat.§ 20-382.1 concerning intrastate for
            hire authority and N.C. Gen. Stat.§ 20-382 concerning interstate for-hire authority;
            however, vehicles shall maintain insurance as required as required by law.
         d. Non-participants in North Carolina's International Registration Plan and International Fuel
            Tax Agreement will be permitted to enter North Carolina in accordance with the
            exemptions identified by this Executive Order.

         Section 9. Consumer Protection

         Pursuant to N.C. Gen. Stat. § I 66A- I 9.23, this declaration triggers the prohibition against
 excessive pricing as provided in N.C. Gen. Stat.§§ 75-37 and 75-38.

         I further hereby encourage the North Carolina Attorney General to use all resources available
 to monitor reports of abusive trade practices towards consumers and make readily available
 opportunities to report price gouging as well as unfair and deceptive trade practice under Chapter 75
 of the North Carolina General Statutes to the public.

         Section 10. Task Force

          I hereby memorialize the establishment of the Governor's Novel Coronavirus Task Force on
 COVID-19 (''Task Force"). The Director of Emergency Management and the State Health Director
 shall continue to serve as co-chairs of the Task Force. The Task Force shall continue to work with
 state, local, and federal partners in responding to challenges posed by COVID-19.

         Section 11. State Employee Policy Guidance

         a. I hereby authorize hiring of temporary employees and contractors to support NCDHHS
             and local health departments in responding to the threats posed by COVID-19.

         b. I hereby authorize the State Health Director to monitor areas of concentration of COVID-
             19 and make recommendations regarding travel restrictions for travel of state employees
            conducting state business. Agencies shall have the authority to cancel, restrict or postpone
            travel of state employees as needed to protect the wellbeing of others. Agencies are urged
            to cancel travel to restricted areas (as defined by the Division of Public Health ofNCDHHS
            and the CDC). Exceptions to travel restrictions may be needed based on the unique
            circumstances or job duties of state employees.

         Section 12. Public Health Surveillance and Control Measures

         Notwithstanding the public health authorities in place under Chapter 130A of the North
 Carolina General Statutes, I hereby order the State Health Director to work with local health directors
 to implement public health surveillance and control measures where appropriate for individuals who
 have been diagnosed with or are at risk of contracting COVID-19 in order to control or mitigate spread
 of the disease. I hereby order the State Health Director to utilize all authorities under N.C. Gen. Stat.
 Chapter 130A to obtain information and records necessary to prevent, control, or investigate COVID-
 19.

         Section 13. Laboratory Testing

       I hereby order the State Health Director to work with the State Laboratory of Public Health to
 maximize the availability of laboratory testing for COVID-19.

      I further encourage private laboratories and universities to take all reasonable steps to expand
 COVID-19 testing capacity.
Case 2:16-cr-20222-AJT-RSW ECF No. 374-1, PageID.2122 Filed 03/30/20 Page 5 of 6



         Section 14. Right of Entry and Disinfection for Local Health Departments and
         NCDHHS Secretary

          With the concurrence of the Council of State and notwithstanding the public health authorities
 in place under Chapter 130A of the North Carolina General Statutes, I hereby grant local health
 departments, the Secretary of NCDHHS, and Division of Public Health employees serving the
 Secretary ofNCDHHS' agents, and on her direction, a right of entry into public places for the purposes
 of assisting with or investigating potential COVID-19 cases or exposure and requiring cleaning and
 disinfecting measures to help control transmission of COVID-19.

         Section 15. Cleaning of Regulated Facilities

         With the concurrence of the Counci 1of State, I hereby waive restrictions related to the type of
 product or chemical concentration used to control COVID-19 at facilities whose sanitation is regulated
 by NCDHHS, if conducted and handled in a safe manner and approved by the local health department
 in consultation with the Division of Public Health ofNCDHHS. The State Health Director may issue
 additional orders or regulations consistent with the state's Public Health Law to regulate the sanitation
 of public facilities regulated by NCDHHS or local health departments.

         Section 16. Out of State Health Care Licensure and Additional Testing Resources

           With the concurrence of the Council of State, I hereby temporarily waive North Carolina
 licensure requirements for health care and behavioral health care personnel who are licensed in another
 state, territory, or the District of Columbia to provide health care services within the Emergency Area.

          With the concurrence of the Council of State, and in the interest of alleviating immediate
 human suffering, nothing in Subchapters 328, 32M, or 32S of Article 21 of the North Carolina
 Administrative Code shall be interpreted to prevent physicians, nurse practitioners, and physician
 assistants from issuing a standing order for qualified agents or employees who are working under the
 direct supervision of a physician, physician assistant or nurse practitioner to collect throat or
 nasopharyngeal swab specimens from individuals suspected of suffering from a COVID-19 infection,
 for purposes of testing.

         Section 17. Federal Support

          I further direct Secretary Hooks, or his designee, to seek assistance from any and all agencies
 of the United States Government as may be needed to address the emergency and seek reimbursement
 for costs incurred by the state in responding to this emergency.

         Section 18. Local County Public Health Aid Funding Formula

         With the concurrence of the Council of State, I hereby grant the Secretary ofNCDHHS, or her
 designee, the authority to waive the formula requirements of I SA NCAC 18A .290 I and adjust aid-to-
 county funding, if a local health department's resources are diverted in response to COVID-19.

         Section 19. Access to State Funds

         I hereby order access to the State Emergency Response and Disaster Relief Fund to the extent
 necessary to cover costs associated with responding to this State of Emergency as provided in N.C.
 Gen. Stat. § I 66A-19.42, including but not limited to the substance of this Executive Order.

        Section 20. Purchase and Contract Regulation Waivers

         With the concurrence of the Council of State, I hereby temporarily waive Sections .030 I
 through .0317 of Chapter 58 in Title I in the North Carolina Administrative Code to the extent
 necessary to permit NCDHHS, DPS, and local governmental entities to enter into contracts to secure
 resources and equipment needed to respond to COVID-19.

         In addition to the provisions in Section 11, I further order all components of state government
 to expedite and prioritize the leasing of real property, including but not limited to, laboratories and
 health care facilities in order to provide the state with the resources needed to address COVID-19.
Case 2:16-cr-20222-AJT-RSW ECF No. 374-1, PageID.2123 Filed 03/30/20 Page 6 of 6



         Section 21. Cost Sharing Reduction

          Pur suant to N.C . Ge n. Stat. § I 66A - I 9.30(a)( I), I hereby dir ect NC DHHS and the No rth
 Ca rolina Departm ent of Insurance to imm ediate ly wo rk w ith hea lth insuranc e plans operat ing in the
 state to identify any burd ens fo r test ing for COV ID-1 9 as we ll as acc ess to presc ription dru gs and
 te lehealth se rvices, as needed, in order to redu ce cost-sharin g (includin g, but not limit ed to, co -pa ys ,
 dedu ctible s, or coinsuran ce) to ze ro fo r a ll medica lly necess ary screenin g and testing for COV ID-19.

         Section 22. Clinical Coverage Policv

          With the concurr ence of the Counc il of State , and in order to prov ide th e immedi ate re lief of
 hum a n suffering , I hereby temp oraril y wai ve the reg ulatory requir ements and suspend the enfo rce ment
 of the statuto ry requirement s und er N .C. Gen. Stat. § I 08A-54. 2 for modificat ions of Medica id C linica l
 Cove rage Policy.

          I ord er the N CDHH S, Division of Hea lth Benefit s to create cove rage polic ies necessa ry for
 Me dicaid and Health Ch oice Ben efic iaries to receive medicall y necess ary services fo r tes tin g and
 treatm ent ofC OY ID-1 9 and to create cove rage polic ies or mo dify ex isting po licies that w ill a llow
 beneficiari es to continu e to rece ive necess ary services w ithout disrup tion durin g the State of
 Eme rge ncy.

         Section 23. Inapplicabilitv of Section 166A-19.30(c)

          This Executiv e Ord er does not pro hibit or restri ct lawfull y possesse d firea rm s or ammuniti on
 or imp ose any limitation on the co nsump t ion, tran sportation, sale or purchase of a lco holic bevera ges
 as pro vided in N .C. Gen. Stat. § I 66A- I 9.30(c).

          Section 24. Distribution

          I hereby order t hat thi s Exe cuti ve Ord er be : ( I) distribut ed to the news media and other
 orga nizati ons cal culated to brin g its conte nts to the att ention of the genera l publi c; (2) pro mptl y filed
 w ith the Secretary of DPS , the Secr eta ry of State , and the superior co urt clerk s in the co unti es to which
 it applie s, unl ess the c ircum stances of the State of Eme rgency wo uld preve nt or imp ede such filin g;
 and (3) di stribut ed to ot hers as necessa ry to ensure proper impl ementat ion of this Executi ve Order.

          Section 25. Effective Date

          Thi s Exec utiv e Ord er is effe ctiv e imm ediate ly and sha ll remain in effe ct until resc inded.

         IN WITNESS WHEREOF , I have hereunto signed my name and affi xed the Great Sea l of
 the State of No rth Carolin a at the Ca pito l in the City of Ra le igh, thi s I 0th day of Ma rch in the yea r of
 our Lord two thou sand and twent y .




 ATTEST:




     /:ldz.~
          ofState i!I
               Sec retar y
